DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the Election/Restriction of 11/10/2021, applicant has made an election of Species I as shown in figs. 5A-5C in the Election of 12/21/2021. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that in the election, applicant has stated that the claims of the elected Species I are claims 1-7, 9, 10, 23, 26-30 and 35, see Election, page 1. After carefully review the specification and the figures, the examiner respectfully disagrees with applicant’s viewpoint about the claims read from the elected Species I. The examiner is of opinion that the claims read from the elected Species I are claims 1, 3-7, 9-18, 22, 24-28, 30 and 35.
4.	The reasons for support the examiner’s opinion about the claims read from the elected Species I are as follow:
a) Regarding to present claims 2 and 23, each claim recites the splitter layer of the beam splitter located on a mirror surface of the deflector, see each claim on lines 1-4, such structure is described in the embodiment provided in pages 26-28 of the specification and shown in figs. 7A-7C or in pages 59-60 and shown in figs. 27A-27D which embodiment identified as Species being not elected. Thus claims 2 and 23 each is not readable from the elected Species I.

c) A carefully review of the specification and the figures has resulted that the second beam path switching device for in-coupling image information into the first beam path of the first beam path switching device has a similar structure as that of the first beam path switching device thus claims 11-19, 22, 24-28 and 30 are rejoined with the claims directed to the species I and examined in the present office action. Claim 8 is not rejoined because the claim recites a structure of beam path switching device having similar to that recited in present claim 29, see also element b) above. Each of claims 19-21 and 31-34 each is not rejoined because each claim recites structure of beam path switching device with rotatable beam splitter and rotatable deflection element which is not supported by the structure of Species I.
d) As a result of applicant’s election and in the light of the details provided above, claims 1, 3-7, 9-18, 22, 24-28, 30 and 35 are examined in the present office action, and claims 2, 8, 19-21, 23, 29 and 31-34 have been withdrawn from further consideration as being directed to non-elected Species. Applicant should note that the non-elected will be rejoined if the generic claim 1 is later found as an allowable claim.
Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
6.	The listing of references in the specification, i.e., US Patent No. 5,697,368 in page 7, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
7.	The drawings contain thirty one sheets of figures 1-4, 5A-5C, 6A-6C, 7A-7C, 8A-8C, 9A-9B, 10, 11A-11B, 12A-12D, 13A-13B, 14A-14D, 15A-15C, 16A-16C, 17A-17C, 18A-18C, 19A-19B, 20, 21A-21B, 22A-22B, 23A-23B, 24-25, 26A-26D and 27A-27D were received on 10/1/2019.  These drawings are approved by the examiner.
Specification
8.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “a main objective system”, “an image capturing device”, and “a beam path switching device” in claim 1; 

c) “a coupling unit” as recited in each of claims 13-14 and 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
12.	Claims 1, 3-7, 9-18, 22, 24-28, 30 and 35 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1: the use of claimed language is not consistent. In particular, while applicant has used terms “in and out” for the movement of a beam splitter with respect to a beam path on line 21; however, applicant has used the terms “into or out” for the movement of a deflecting element on line 22. Should the terms “in and out” on line 21 be changed to --into and out--? See also the use of similar terms in present claim 6 on lines 3-4.

c) In claim 18: on lines 2-4, the feature thereof “a coupling unit … such that:” is unclear. What does applicant mean by “said first beam path switching device of said second beam path switching device” (lines 1-3)? Should the term “of” 9line 3) be changed to –and--? See also claim 13 on lines 2-4.
Further, what does applicant mean by “DS” on line 9? Should “DS” be deleted?
d) The remaining claims are dependent upon the objected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 13-14 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.

In particular, the claim recites a coupling unit for coupling the first and second beam path switching devices to set mutually matched switching states, see the claim on lines 2-4; however, the disclosure does not provide any description related to the structure of the coupling unit so that the first and second beam path switching devices care coupled to each other to preform/operate to obtain the functions/results as claimed.
b) Each of claims 14 and 17-18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the similar reason as set forth in element a) above.
15.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


16.	Claims 1, 3-7, 9-18, 22, 24-28, 30 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “said beam splitter, when in said viewing … second beam path” (lines 24-30). The mentioned feature is indefinite due to the use of term of “when”. Applicant should note that the term "when" renders the claim indefinite because it 
b) Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
b1) the similar reason as set forth in element a) above.
b2) the claim is rejected because it is unclear about the structural relationship between the deflection element and the beam splitter so that the surgical microscope has a result as recited in the feature thereof “said viewing beam pass … viewing beam path” (claim 3 on lines 1-5). 
Applicant is respectfully invited to review the claim and its base claim 1 in which the claim 1 recites an eyepiece and a main objective lens which in combination defines a viewing beam path, see claim 1 on lines 3-7, and a beam path switch device having a beam splitter and a deflecting element which each is movable into or out of the viewing beam path, see claim 1 on lines 11-22. The claim also recites that the beam splitter located in the viewing beam path splits light from an object region into a first component to the eyepiece along a first beam path and a second component to an image capturing device along a second beam path, and the deflecting element located in the viewing beam path deflects the light from the object region to the image capturing device along the second beam path, see claim 1 on lines 11-22 and 24-30.
There is not any structural relationship between the beam splitter and the deflecting element so that it is unclear how the viewing beam path pass through the beam splitter when the deflecting element is located on the viewing beam path. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
c) Each of claims 4 and 24-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reasons as set forth in element b) above.
d) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, for the following reasons.
d1) the feature thereof “the light intensity IB” (line 3) lacks a proper antecedent basis; and
d2) the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “said beam path switching device … said intensity IB” (lines 1-5). It is completely unclear the arrangement of the beam splitter and the deflection element and/or other element(s), if any, of the beam path switching device in the so-called “a third switching state” so that the so-called “light of intensity IB” is transferred into the first beam path which light of intensity IB is guided in the viewing beam path.
e) Each of claims 13-14, 17-18, 22 and 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the similar reason as set forth in element a) above.
f) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	Claims 1, 5, 9-10 and 35, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Muentener (US Patent No. 6,844,964) in view of Minamide (US Patent No. 8,390,682).
Muentener et al discloses a stereo microscope for generating an observation image of an object region. The stereo microscope comprises an eyepiece system, a main objective lens system, an image capturing system, a display system and a beam path switching system, see columns 1 and 5 and  figs. 4-5.
A) Regarding to the present claim 1, the stereo microscope provided by Muentener et al comprises the following features:
a) an eyepiece (103, 104); 

c) an image capturing device (107);
d) a display system (108);
e) a beam path switching device (2’, 3, 110) arranged in the viewing beam path (L, R) wherein the beam path switching device (2’, 3, 110) comprises the following structures:
e1) a first beam path switching device disposed on the viewing beam path (R) wherein the device comprises a beam splitter (3) and a plane parallel plate (110) wherein the beam path switching device is switchable between a first switching state, i.e., the beam splitter (3) is located on the viewing beam path (R), wherein the light conducted in the viewing beam path (R) is split into a first component (R2) along a first beam path to the eyepiece (103) at an intensity T1 and a second component (R1) along a second beam path to the image capturing device (107) at an intensity T2 and a second switching state, i.e., the plane parallel plate (110) is located in the viewing beam path (R), wherein the light conducted in the viewing beam path (R) is guided to the eyepiece at an intensity U; and
e2) a second beam path switching device (2’) arranged in the viewing beam path (L) wherein the device comprises a rotatable beam splitter (2’) which is located on the viewing beam path (L). The rotatable beam splitter (2’) in a first state superimposes image information from a display (108) into the viewing beam path, see fig. 4, and in a second state, i.e., the beam 
The only feature missing from the stereo microscope provided by Muentener et al is that Muentener et al does not disclose a beam path switching device having a beam splitter and a deflecting element wherein the beam splitter is able to move into and out of the viewing beam path and the deflecting element is able to move into and out of the viewing beam path so that the beam splitter, when in the viewing beam path, splitting light conducted in the viewing beam path into the first and second components along the first and second beam paths, respectively; and the deflection element, when in the viewing beam path, deflecting light conducted in the viewing beam path along the second beam path as claimed.However, a beam path switching device having a common carrier for carrying a beam splitter, a deflecting element, and a plane parallel plate for use in a microscope having an eyepiece, a camera and an objective lens for the purpose of splitting light conducted from an object region is known to one skilled in the art as can be seen in the microscope provided by Minamide.
In particular, in columns 1 and 5-6 and shown in fig. 1, Minamide discloses a microscope for generating image observation from a sample located on a stage (6) wherein the microscope comprises an eyepiece (13), a camera (3), an objective lens (8) and a beam path switching device (9). Regarding to the structure of the beam path switching device (9), it is noted that the switching device (9) comprises a common carrier (9) for supporting a deflecting element (9a) wherein light conducted from the sample is deflected and followed a first beam path to the eyepiece (13), a plane parallel plate (9b) wherein light conducted from the sample is allowed to pass through along a second beam path to the camera (3), and a beam splitter (9c) for splitting 
It is noted that the position of the eyepiece on the first beam path and the camera on the second beam path is disclosed in the stereo microscope provided by Muentener et al. The art of Minamide is used as a secondary reference in the combination with the primary reference, Muentener et al, for the purpose of utilizing a beam path switching device having a common carrier for carrying a beam splitter, a deflecting element, and a plane parallel plate for the purpose of guiding light conducted from a sample to the eyepiece and the camera wherein light intensities of light conducted by each is adjustable.
B) Regarding to the present claim 5, it is noted that the beam path switching device as disclosed by Minamide is a common carrier (9) supporting the plane parallel plate (a), the deflecting element (9b), and the beam splitter (9c).
C) Regarding to the present claims 9 and 10, as disclosed in columns 1 and 5-6, it is noted that the common carrier (9) is controlled to be positioned in three stages which includes:

* a second state, i.e., the deflecting element (9b) is on the viewing beam path of the combined product, then the camera of the combined product, receives the entire light conducted from the sample with entire intensity, for example, 0%/100% (eyepiece side/camera side); and
* a third state, i.e., the plane parallel plate (9a) is on the viewing beam path of the combined product, then the eyepiece of the combined product, receives the entire light conducted from the sample with entire intensity, for example, 100%/0% (eyepiece side/camera side). In this state, both the beam splitter (9c) and the deflecting element (9b) are arranged outside the viewing beam path.
D) Regarding to the present claim 35, it is noted that the microscope provided by Muentener et al is a stereo microscope having two viewing beam paths (R, L), see column 5 and figs. 4-5.
20.	Claims 6-7, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Muentener (US Patent No. 6,844,964) in view of Minamide (US Patent No. 8,390,682) as applied to claim 5 above, and further in view of Ito (US Patent No. 7,505,199).
It is noted that in the combined product provided by Muentener et al and Minamide while Minamide discloses a beam path switching device in the form of a common carrier (9) for supporting a plane parallel plate (9a), a deflecting element (9b), and beam splitter (9c) wherein 
However, a beam path switching device having a common carrier in the form of a slider for supporting a beam splitter, a deflecting element and a plane parallel plate wherein the slider is linearly movable to place a particular element into the viewing path of the microscope wherein the movement of the carrier follows a plane perpendicular to the viewing beam path is known to one skilled in the art as can be seen in the microscope provided by Ito, see columns 3-4 and figs. 2-4C. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Muentener et al and Minamide by using a slider for supporting a beam splitter, a deflecting element and a plane parallel plate wherein the slider is movable in a plane perpendicular to the viewing beam path as suggested by Ito for the purpose of positioning each optical element in the viewing path with easy.
21.	Claims 1, 5, 9-12, 15-16, 22, 26, 30 and 35, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fantone et al (US Patent No. 4,786,154) in view of Muentener (US Patent No. 6,844,964) in view of Minamide (US Patent No. 8,390,682).
Fantone et al discloses a stereo microscope for generating image observation of an object region.
A) Regarding to the present claim 1, the stereo microscope provided by Fantone et al comprises the following features:



b) a main objective (12) wherein each of the left and right eyepieces (22, 22) and the main objective (12) conjointly defining a viewing beam path each extending through the main objective system (12) toward an object region (10);
c)  a left image capturing device (34, 36, 38) and a right image capturing device (34, 36, 38) each comprises a sensor (38);
d) a left display device (42, 44) and a right display device (42, 44) each comprises a display (44);
e) a first beam splitter (32) disposed on each viewing beam path for splitting light conducted in each viewing beam path into a first component along a first beam path to the eyepiece (22) at an intensity T1 and a second component along a second beam path to the image capturing device (34, 36, 38) at an intensity T2; and
f) a second beam splitter (46) disposed on each viewing path for combining light from a display (44) of a display device and light conducted from the sample and passed through the first beam splitter (32); and
g) a real-time image processing (40) for providing image information to the display device based on information received by a sensor.
While Fantone et al discloses two sets of beam splitters ( 32, 46) which one set (32) is used to split light conducted from an object region to the eyepiece and the image capturing device, and the other set of beam splitter (46) is used for superimposing image information from a display into the first viewing path; however, Fantone et al does not disclose a first beam path switching device having a beam splitter and a deflecting element wherein the beam 
Regarding to the feature missing from the stereo microscope provided by Fantone et al, it is noted that a beam path switching device having a common carrier for carrying a beam splitter, a deflecting element, and a plane parallel plate for use in a microscope having an eyepiece, a camera and an objective lens for the purpose of splitting light conducted from an object region is known to one skilled in the art as can be seen in the microscope provided by Minamide. In particular, in columns 1 and 5-6 and shown in fig. 1, Minamide discloses a microscope for generating image observation from a sample located on a stage (6) wherein the microscope comprises an eyepiece (13), a camera (3), an objective lens (8) and a beam path switching device (9). Regarding to the structure of the beam path switching device (9), it is noted that the switching device (9) comprises a common carrier (9) for supporting a deflecting element (9a) wherein light conducted from the sample is deflected and followed a first beam path to the eyepiece (13), a plane parallel plate (9b) wherein light conducted from the sample is allowed to pass through along a second beam path to the camera (3), and a beam splitter (9c) for splitting light conducted from the sample into a first component along the first beam path to the eyepiece (13) and a second component along the second beam path to the camera (3), 
It is noted that the position of the eyepiece on the first beam path and the camera on the second beam path is disclosed in the stereo microscope provided by Fantone et al. The art of Minamide is used as a secondary reference in the combination with the primary reference, Fantone et al, for the purpose of utilizing a beam path switching device having a common carrier for carrying a beam splitter, a deflecting element, and a plane parallel plate for the purpose of guiding light conducted from a sample to the eyepiece and the camera wherein light intensities of light conducted by each is adjustable.
B) Regarding to the present claim 5, it is noted that the beam path switching device as disclosed by Minamide is a common carrier (9) supporting the plane parallel plate (a), the deflecting element (9b), and the beam splitter (9c).
C) Regarding to the present claims 9 and 10, as disclosed in columns 1 and 5-6, it is noted that the common carrier (9) is controlled to be positioned in three stages which includes:
* a first state, i.e., the beam splitter (9c) is on the viewing beam path of the combined product, then each of the eyepiece and the camera of the combined product, receives a 
* a second state, i.e., the deflecting element (9b) is on the viewing beam path of the combined product, then the camera of the combined product, receives the entire light conducted from the sample with entire intensity, for example, 0%/100% (eyepiece side/camera side); and
* a third state, i.e., the plane parallel plate (9a) is on the viewing beam path of the combined product, then the eyepiece of the combined product, receives the entire light conducted from the sample with entire intensity, for example, 100%/0% (eyepiece side/camera side). In this state, both the beam splitter (9c) and the deflecting element (9b) are arranged outside the viewing beam path.
D) Regarding to claims 11-12 and 22 , while Fantome et al does not disclose a second path switching device having a beam splitter and a deflecting element wherein the second beam path switching device being switchable between a first switching state wherein the beam splitter of the second beam path switching device superposes image information from a display device via a third beam path onto the first beam path and a second switching state wherein the deflecting element of the second beam path switching device supplies the image information from the display device via the third beam path to the eyepiece without light from the first beam path; however, since Minamide discloses a beam path switching system as mentioned above, thus  one skilled in the art would utilize the teaching provided by Minamide in the stereo microscope provided by Fantone et al by using a similar beam path switching device for out-coupling image information for the second beam splitter (46) for the purpose of either 
E) Regarding to the present claims 15-16 and 30, as disclosed in columns 1 and 5-6, it is noted that the common carrier (9) is controlled to be positioned in three stages which includes:
* a first state, i.e., the beam splitter (9c) is on the viewing beam path of the combined product, then each of the eyepiece and the camera of the combined product, receives a component of the light conducted from the sample with a predetermined intensity, for example, 50%/50% (eyepiece side/camera side);
* a second state, i.e., the deflecting element (9b) is on the viewing beam path of the combined product, then the camera of the combined product, receives the entire light conducted from the sample with entire intensity, for example, 0%/100% (eyepiece side/camera side); and
* a third state, i.e., the plane parallel plate (9a) is on the viewing beam path of the combined product, then the eyepiece of the combined product, receives the entire light conducted from the sample with entire intensity, for example, 100%/0% (eyepiece side/camera side). In this state, both the beam splitter (9c) and the deflecting element (9b) are arranged outside the viewing beam path.

G) Regarding to the present claim 35, it is noted that the microscope provided by Fantone et al is a stereo microscope having two viewing beam paths, see column 2 and fig. 1.
22.	Claims 6-7 and 27-28, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fantone et al (US Patent No. 4,786,154) in view of Muentener (US Patent No. 6,844,964) and Minamide (US Patent No. 8,390,682) as applied to claims 5 and 22 above, and further in view of Ito (US Patent No. 7,505,199).
It is noted that in the combined product provided by Fantone et al, Muentener et al and Minamide, while Minamide discloses a beam path switching device in the form of a common carrier (9) for supporting a plane parallel plate (9a), a deflecting element (9b), and beam splitter (9c) wherein the common carrier is controlled to place a particular element into the viewing beam path, Minamide does not clearly disclose that the common carrier is moved in a linear manner. 
However, a beam path switching device having a common carrier in the form of a slider for supporting a beam splitter, a deflecting element and a plane parallel plate wherein the slider is linearly movable to place a particular element into the viewing path of the microscope wherein the movement of the carrier follows a plane perpendicular to the viewing beam path is known to one skilled in the art as can be seen in the microscope provided by Ito, see columns 3-4 and figs. 2-4C. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Fantone et al, .
Conclusion
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
24.	The US Patent Nos. 6,661,572; 6,292,214 and 5,648,849 are cited as of interest in that:
a) The us Patent No. 6,661,572 is cited as of interest in that it discloses a stereo microscope having an objective lens system (10), an eyepiece lens system (20, 21), a display system (16), an image capturing system (13), a set of beam splitters (11, 12, 14), and a set of shutters (17, 18) wherein at least one beam splitter (14) is switchable between different states to guide image information from a display to the eyepiece system (20, 21) and/or the image capturing system (13).
b) The US Patent No. 6,292,214 is cited as of interest in that it discloses a microscope having a beam path switching device having a common carrier supporting two mirrors wherein the device is switched into or out of a viewing path to either guiding light conducted from an object to an image capturing device or guiding light to an eyepiece.
c) The US Patent No. 5,648,849 is cited as of interest in that it discloses an optical device having a beam splitter and a light trap located adjacent to the beam splitter. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THONG Q NGUYEN/Primary Examiner, Art Unit 2872